Mr. Justice Scott delivered the opinion of the Court: On the trial of the case of John Finneran v. Henry Henson, defendant, John Wright, was called as a witness, on behalf of plaintiff. The witness stated 'that he was a graduate of a medical college, and that he had been engaged in the practice of medicine and surgery for a number of years;" that he was called to attend Finneran professionally, and without" making any objections to doing so, he stated that he found no bruises or signs of violence about him. He further stated the patient complained of “dizziness, and buzzing in his head and ears, and was laboring under the hallucination certain parties were in pursuit of him, and were seeking to harm him.” After having stated this much, witness was shown an instrument commonly known as a policeman’s “billy, ” and was asked if a blow struck with it would or would not be likely to produce upon the person receiving such blow, a condition alike or similar to that in which he found Finneran. This question the witness refused to answer unless he was first paid or had secured to him a fee of ten dollars, on the ground he said he regarded it as calling for a professional opinion. Having without objection stated 'the condition of the patient he had visited professionally, the witness could not, under any rule of law, refuse to state what would cause the symptoms he discovered to exist. That was pertinent to the subject about which he had testified voluntarily. This view of the ease renders it unnecessary to consider other questions discussed by counsel, and concerning which no opinion will be expressed. The judgment will be affirmed. Judgment affirmed.